Citation Nr: 0714618	
Decision Date: 05/16/07    Archive Date: 06/01/07	

DOCKET NO.  03-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation prior to March 23, 
2005 for residuals of a left knee injury and to an evaluation 
in excess of 10 percent from March 23, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from April 1971 to April 1973.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois that denied the benefit 
sought on appeal.  The Board returned the case for additional 
development in June 2005, and a rating decision dated in July 
2006 subsequently increased the evaluation for the veteran's 
left knee disability from noncompensable to 10 percent, 
effective March 23, 2005.  


FINDINGS OF FACT

1.  Beginning June 16, 2000, the veteran's left knee was 
productive of painful motion.

2.  Prior to and after March 23, 2005, the veteran's left 
knee was not shown to manifest recurrent subluxation or 
lateral instability, limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation beginning June 
16, 2000 for residuals of a left knee injury have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(2006).

2.  The criteria for an evaluation in excess of 10 percent 
before and after March 23, 2005 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2002, January 2005, June 2005, 
February 2006 and March 2006.  The RO also provided 
assistance to the veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran essentially contends that the evaluations 
assigned for his left knee disability before and after 
March 23, 2005 do not accurately reflect the severity of that 
disability.  The veteran maintains that he has trouble 
walking, standing and sitting at times.  Therefore, he 
believes he is entitled to a higher evaluation.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

A rating decision dated in June 1980 granted service 
connection for residuals of a traumatic injury to the left 
knee.  That rating decision also assigned a noncompensable 
evaluation under Diagnostic Code 5257.  

The veteran sought an increased disability evaluation by 
statement received on June 16, 2000.  Following receipt of 
his claim, the noncompensable evaluation remained in effect 
until a July 2006 rating decision increased the evaluation 
from noncompensable to 10 percent based on the findings of a 
VA examination performed on March 23, 2005.

Under Diagnostic Code 5257, a 10 percent evaluation is for 
assignment with evidence of slight recurrence subluxation or 
lateral instability, a 20 percent evaluation for moderate 
recurrent subluxation or lateral instability and a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability.  

Other potentially applicable diagnostic codes pertaining to 
the knee include Diagnostic Code 5260 and 5261 pertaining to 
limitation of motion of the leg.  Under Diagnostic Code 5260, 
a noncompensable evaluation is for assignment when flexion is 
limited to 60 degrees, a 10 percent evaluation when flexion 
is limited to 10 degrees and a 20 percent evaluation when 
flexion is limited to 30 degrees.  Under Diagnostic 
Code 5261, a noncompensable evaluation is for assignment when 
extension is limited to 5 degrees, a 10 percent evaluation 
when extension is limited to 10 degrees, and a 20 percent 
evaluation when extension is limited to 15 degrees.

The evidence for consideration in determining the appropriate 
evaluation for the veteran's left knee disability consists of 
VA medical records, including the reports of VA examinations 
performed specifically to assess the severity of the 
veteran's disability.  The RO increased the evaluation for 
the veteran's left knee disability, according to the July 
2006 rating decision, based on that examination's report of 
objective evidence of painful motion.  However, the Board is 
of the opinion that the medical evidence of record creates a 
reasonable doubt as to whether the veteran had painful motion 
prior to the date of that examination - specifically, at the 
time of receipt of his claim in June 2000.  

While the August 2000 VA examination concluded with a 
pertinent diagnosis of a left knee with no objective findings 
on examination and disability noted, and the examiner found 
no objective findings to substantiate any left knee 
complaints, the report of the physical examination revealed 
tenderness all over the left knee with no localization.  No 
limitation of motion or instability of the left knee was 
noted.  There was, however, minimal degenerative changes 
consisting of mild narrowing of the knees that was consistent 
with his age.  

Nevertheless, other medical records reflect that the veteran 
was seen for complaints of left knee pain.  For example, a 
record dated in October 2000 notes complaints of left knee 
pain and a record dated in September 2002 showed the veteran 
reported that his left knee pain was exacerbated by heavy 
lifting and that his left knee gave out.  The veteran 
complained of pain with walking, standing and sitting.  
Examination of the knees disclosed slight crepitus of both 
knees with the left being greater than the right.  

The veteran's complaints of left knee pain recorded in 
outpatient treatment records create a reasonable doubt as to 
whether the veteran had painful motion when seen for 
complaints of left knee pain.  Clearly the veteran had 
evidence of degenerative arthritis of the left knee.  Thus, 
the Board concludes that the evidence of record dated 
warrants the assignment of a 10 percent evaluation beginning 
the date of receipt of the veteran's claim for an increased 
rating.  

However, the medical evidence does not demonstrate 
entitlement to an evaluation in excess of 10 percent either 
before or after March 23, 2005.  The medical evidence 
contains no evidence of recurrent subluxation or lateral 
instability.  Furthermore, there is no evidence that the 
veteran's knee motion was limited to 30 degrees of flexion or 
to 15 degrees of extension.  As such, the veteran does not 
meet the criteria contemplated for an evaluation in excess of 
10 percent for his left knee disability.  In reaching this 
decision, the Board has considered whether there was any 
additional functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
However, no such findings are reported in the medical 
evidence for consideration.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

In sum, while the veteran contends that his left knee 
disability has increased in severity, as a layperson he is 
only competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  
Therefore, an evaluation in excess of 10 percent is not 
warranted.





ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation effective June 16, 2000 is 
granted.  

Prior to and after March 23, 2005, an evaluation in excess of 
10 percent for residuals of a left knee injury is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


